Illinois Official Reports

                                   Appellate Court



                          In re L.B., 2015 IL App (3d) 150023



Appellate Court       In re L.B., S.B., and K.B., Minors (The People of the State of Illinois,
Caption               Petitioner-Appellee, v. Amanda B., Respondent-Appellant).



District & No.        Third District
                      Docket Nos. 3-15-0023, 3-15-0024, 3-15-0025 cons.



Rule 23 Order filed   May 28, 2015
Motion to publish
allowed               June 23, 2015
Opinion filed         June 23, 2015



Decision Under        Appeal from the Circuit Court of Peoria County, Nos. 12-JA-312,
Review                12-JA-313, 12-JA-314; the Hon. Albert L. Purham, Jr., Judge,
                      presiding.




Judgment              Affirmed.




Counsel on            Louis P. Milot, of Peoria, for appellant.
Appeal
                      Jerry Brady, State’s Attorney, of Peoria (Richard T. Leonard, of
                      State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                      People.
     Panel                     JUSTICE O’BRIEN delivered the judgment of the court, with
                               opinion.
                               Justices Carter and Lytton concurred in the judgment and opinion.




                                                OPINION


¶1         The minors, L.B., K.B., and S.B., were adjudicated neglected by reason of an injurious
       environment. The respondent mother, Amanda B., was found dispositionally unfit, and she
       was ordered to complete certain tasks before the minors could be returned to her care.
       However, the State filed a petition for termination of the mother’s parental rights as to all three
       minors, alleging that she failed to make reasonable progress toward the return of the minors.
       The circuit court found the petitions to be proven by clear and convincing evidence, and it
       found that it was in the best interest of all three minors that the mother’s parental rights be
       terminated. The mother appealed, challenging: (1) the finding of unfitness with respect to L.B.;
       and (2) the best interest finding with respect to L.B. and K.B.

¶2                                                FACTS
¶3         On December 26, 2012, the State filed juvenile petitions alleging that the minors, L.B.,
       K.B., and S.B., were neglected due to an injurious environment because the mother left the
       minors in the care of her own mother, who had serious mental health issues. The minors were
       placed in the temporary custody of the Department of Children and Family Services (DCFS),
       and they were all placed with the same nonrelative foster family. On March 13, 2013, the
       minors were adjudicated neglected. On April 24, 2013, the mother, and the fathers of K.B. and
       S.B., were found to be dispositionally unfit. The minors were made wards of the court and
       DCFS was named guardian of the minors with the right to place. The father of L.B., Jim F., was
       found to be fit. The order gave DCFS discretion to return L.B. to Jim F. The mother was
       ordered to perform certain tasks in order to correct the conditions that led to the adjudication of
       neglect: (1) execute all necessary releases; (2) cooperate fully with DCFS; (3) obtain a drug
       and alcohol assessment and complete any recommended treatment; (4) perform two random
       drug drops per month; (5) submit to a psychological examination; (6) participate in and
       successfully complete counseling; (7) participate in and successfully complete a parenting
       course; (8) obtain and maintain stable housing; (9) visit with the children as scheduled; (10)
       successfully complete homemaker services; and (11) cooperate with notifying DCFS of any
       changes in living arrangements within three days.
¶4         After the dispositional hearing, in August 2013, DCFS placed L.B. with her father, Jim F.
       At the same time, K.B. was placed with her paternal grandparents. The October 2, 2013,
       permanency review order indicates that the permanency goal with respect to L.B., which was
       “22–return home within one year,” had been achieved because she was with her father. L.B.
       remained a ward of the court, but guardianship of L.B. was returned to Jim F. The goal for S.B.
       and K.B. was changed to “23–return home pending status,” with guardianship remaining with
       DCFS.

                                                    -2-
¶5          On June 2, 2014, the State filed petitions to terminate the mother’s parental rights for
       failing to make reasonable progress toward the return of the minors during two overlapping
       nine-month time periods, March 13, 2013, to December 13, 2013, and August 1, 2013, to May
       1, 2014. The petition with respect to S.B. also sought to terminate the parental rights of her
       father, David S.
¶6          At the hearing on the petition, the State asked the circuit court to take judicial notice of
       various petitions and orders in the files. Those were all admitted without objection, except that
       the circuit court limited the judicial notice to not include findings in the permanency review
       orders. The State then offered Exhibit 1-5, which included, among other things, certified
       records from Fortes Laboratory and the mother’s counseling records. All were admitted
       without objection.
¶7          Joan Pegues, a child welfare specialist with DCFS, testified that she was the caseworker for
       the mother and the minors from the beginning of the case until June 2014. She testified that
       between March 13, 2013, and September 19, 2013, the mother missed two meetings with her.
       The mother did successfully complete a parenting class, and her attendance at visits with the
       minors was good. The mother also completed a psychological evaluation. However, the
       mother was not compliant with her ordered drug drops. Exhibit 1 showed that the mother only
       did 3 of her 21 drug drops during the two relevant time periods, and 2 of those tested positive
       for drugs. As of March 6, 2014, she had not yet scheduled a drug and alcohol assessment. She
       was also discharged from counseling for failing to attend, even though DCFS provided the
       mother with a bus pass and homemaker services. Exhibit 2 contained the records from the
       counselor, which indicated that the mother only attended the initial appointment.
¶8          At the conclusion of the hearing, the circuit court found that the State had proven by clear
       and convincing evidence that the mother was unfit because she had not made reasonable
       progress toward the return of the minors during the relevant nine-month periods. At the best
       interest hearing, the mother testified that she attended visits with the minors and the visits went
       well. The mother testified that she was engaged in counseling, and she was going to begin
       more intensive counseling on January 8, 2015. She was prepared to complete any remaining
       services in order to have her fitness restored. The circuit court found that it was in the best
       interest of the minors to terminate the mother’s parental rights. David S.’s parental rights were
       also terminated. Jim F. was named guardian of L.B. and that wardship was terminated. The
       mother appealed.

¶9                                             ANALYSIS
¶ 10       The mother argues that the circuit court erred in finding her unfit as to L.B., contending
       that the State was not authorized to bring a petition to terminate the mother’s parental rights.
       The mother does not challenge the factual basis for finding her unfit. 1 The mother also
       contends that the return home permanency goal was already achieved with L.B., before the
       petition for the termination of the mother’s parental rights was filed, because L.B. had been

           1
             The mother does argue that, as of the permanency review hearing on November 12, 2014, DCFS
       was no longer paying for her services and her visits with the minors had been reduced because the
       termination petitions had been filed. The State asks us to strike some of this argument as irrelevant. This
       court is fully aware of the relevant time periods in this case, and will only consider evidence relevant to
       that time frame.

                                                       -3-
       returned to her father. Thus, the mother argues that permanency had been achieved with
       respect to L.B. and any reasonable progress on her part was illusory.
¶ 11        As the State correctly points out, the mother failed to raise the pleading issue in the circuit
       court. Pleading defects generally must be raised in the trial court, or the defect is waived.
       In re Andrea D., 342 Ill. App. 3d 233, 242 (2003). However, since termination of parental
       rights affects a fundamental liberty interest, we will consider the issue for plain error. Id.
¶ 12        We find no error. Section 2-13(4.5) of the Juvenile Court Act of 1987 does not limit the
       State’s power to commence a termination proceeding. 705 ILCS 405/2-13(4.5)(a) (West
       2012); In re Brandon A., 395 Ill. App. 3d 224, 234 (2009). Rather, it imposes a duty on DCFS
       to request that the State file a petition for termination of parental rights under certain
       circumstances. Id. The State may file a petition requesting termination of parental rights any
       time after the entry of the dispositional order. 705 ILCS 405/2-13(4) (West 2012); Brandon A.,
395 Ill. App. 3d at 234.
¶ 13        Section 1(D)(m)(ii) of the Adoption Act provides that a parent is unfit for failing “to make
       reasonable progress toward the return of the child to the parent during any 9-month period
       following the adjudication of neglected or abused minor.” 750 ILCS 50/1(D)(m)(ii) (West
       2014). When the evidence supports a finding that one parent is unfit, and it is in the best
       interest of the minor to terminate that parent’s parental rights, the circuit court may enter that
       order–even though the other parent may not be subject to a termination petition. In re S.M., 219
Ill. App. 3d 269, 277 (1991). The fitness of the other parent is merely a factor that the circuit
       court may consider at a best interest hearing. Id.
¶ 14        Once a parent is found to be unfit, the focus shifts to the minor, and the circuit court must
       determine whether termination of parental rights is in the best interest of the minor. In re D.T.,
       212 Ill. 2d 347, 352 (2004). The circuit court focuses on the minor’s welfare and whether
       termination would improve the minor’s future, including his financial, social, and emotional
       well-being. In re Daphnie E., 368 Ill. App. 3d 1052, 1071-72 (2006).
¶ 15        In determining whether termination of a parent’s rights is in a minor’s best interest, the
       circuit court considers the following factors: (1) the minor’s physical safety and welfare; (2)
       development of his identity; (3) his background and ties, including familial, cultural, and
       religious; (4) the minor’s sense of attachments; (5) the minor’s wishes; (6) the minor’s ties to
       his community; (7) the minor’s need for permanence, including the need for stability and
       continuity of relationships with parent figures and siblings; (8) the uniqueness of every family
       and child; (9) risks related to substitute care; and (10) the preferences of individuals available
       to care for the minor. 705 ILCS 405/1-3(4.05)(a) to (j) (West 2012). The State must prove by a
       preponderance of the evidence that termination is in the minor’s best interest. In re D.T., 212
Ill. 2d at 366. We will not reverse a circuit court’s finding regarding termination unless it is
       against the manifest weight of the evidence. In re Deandre D., 405 Ill. App. 3d 945, 952
       (2010).
¶ 16        The mother argues that the circuit court terminated her parental rights as to L.B. for the sole
       purpose of making things convenient for L.B.’s father. As evidence of this, the mother points
       to the fact that the circuit court discharged the wardship of L.B. right after it found that it was in
       L.B.’s best interest to terminate the mother’s parental rights. The mother also argues that the
       termination of her parental rights was unnecessary because L.B. had permanence with her
       father. The mother does not address any of the other best interest factors.


                                                     -4-
¶ 17       We find that the circuit court’s determination that it was in the best interest of L.B. to
       terminate the mother’s parental rights was not against the manifest weight of the evidence. As
       stated above, the fact that L.B.’s father was a fit parent was a factor for the circuit court to
       consider. The circuit court also considered the other best interest factors. It found that the
       mother had been unable to provide for any of the minors’ basic needs, such as physical safety,
       welfare, shelter, health, and clothing. The circuit court also noted that L.B. was developing an
       identity with her father and her stepmother, and she was developing community ties, school,
       and friends with her father. The circuit court also found that all the minors’ need for
       permanence favored termination.
¶ 18       As for K.B., the mother argues that the State failed to prove it was in K.B.’s best interest to
       terminate the mother’s parental rights. She argues that the fact that she failed to complete her
       services was used against her, even though it was unclear what services were being provided as
       of the date of the best interest hearing. She also contends that the circuit court failed to give
       appropriate weight to the best interest factors. Finally, the mother argues that the circuit court’s
       latest permanency review order, changing K.B.’s permanency goal to guardianship, reflected
       the circuit court’s determination that guardianship was in K.B.’s best interest.
¶ 19       As noted above, once a parent has been found to be unfit, the focus shifts to the minor. In re
       D.T., 212 Ill. 2d at 352. Thus, the mother’s argument that it was unclear whether services were
       available to her at the time of the best interest hearing was not relevant to the determination of
       whether it was in the best interest of K.B. to terminate the mother’s parental rights. There is no
       evidence, nor does the mother argue, that services were unavailable to the mother during the
       overlapping nine-month periods relevant to the mother’s unfitness.
¶ 20       The circuit court’s determination that it was in K.B.’s best interest to terminate the
       mother’s parental rights was also not against the manifest weight of the evidence. The circuit
       court considered K.B.’s age, the length of time that she was in foster care, and her bond with
       her foster parents, her paternal grandparents. It acknowledged that K.B. enjoyed her visits with
       the mother, but did not ask about her between visits. As noted above, the circuit court found
       that the mother had been unable to provide for any of the minors’ basic needs, such as physical
       safety, welfare, shelter, health, and clothing. The circuit court sufficiently considered the
       statutory best interest factors, including the potential ability of K.B.’s father to provide
       permanence for K.B, in concluding that it was in K.B.’s best interest to terminate the mother’s
       parental rights. See In re Jaron Z., 348 Ill. App. 3d 239, 262-63 (2004) (a circuit court is not
       required to specifically discuss each best interest factor in support of its determination).

¶ 21                                       CONCLUSION
¶ 22      The judgment of the circuit court of Peoria County is affirmed.

¶ 23      Affirmed.




                                                    -5-